Exhibit 10.13

 

 

ASSIGNMENT OF RENTS

 

THIS ASSIGNMENT OF RENTS dated September 28, 2017, is made and executed between
Ohio Metal Working Products/Art's-Way Inc., an Ohio Corporation, whose address
is 3620 Progress St. NE, Canton, OH 44705-4437 (referred to below as "Grantor")
and Bank Midwest, whose address is PO Box 136, 500 6th Street, Armstrong, IA
50514 (referred to below as "Lender").

 

ASSIGNMENT. For valuable consideration, Grantor hereby assigns, grants a
continuing security interest in, and conveys to Lender all of Grantor's right,
title, and interest in and to the Rents from the following described Property
located in Stark County, State of Ohio:

 

See Exhibit "A", which is attached to this Assignment and made a part of this
Assignment as if fully set forth herein.

 

The Property or its address is commonly known as 3620 Progress Street NE,
Canton, OH 44705.

 

CROSS-COLLATERALIZATION. In addition to the Note, this Assignment secures all
obligations, debts and liabilities, plus interest thereon, of either Grantor or
Borrower to Lender, or any one or more of them, as well as all claims by Lender
against Borrower and Grantor or any one or more of them, whether now existing or
hereafter arising, whether related or unrelated to the purpose of the Note,
whether voluntary or otherwise, whether due or not due, direct or indirect,
determined or undetermined, absolute or contingent, liquidated or unliquidated,
whether Borrower or Grantor may be liable individually or jointly with others,
whether obligated as guarantor, surety, accommodation party or otherwise, and
whether recovery upon such amounts may be or hereafter may become barred by any
statute of limitations, and whether the obligation to repay such amounts may be
or hereafter may become otherwise unenforceable.

 

 

--------------------------------------------------------------------------------

 

 

 

ASSIGNMENT OF RENTS

   

(Continued)

Page 2

 

REVOLVING LINE OF CREDIT. This Assignment secures the Indebtedness including,
without limitation, a revolving line of credit, which obligates Lender to make
advances to Borrower so long as Borrower complies with all the terms of the
Note.

 

THIS ASSIGNMENT IS GIVEN TO SECURE (1) PAYMENT OF THE INDEBTEDNESS AND (2)
PERFORMANCE OF ANY AND ALL OBLIGATIONS OF BORROWER AND GRANTOR UNDER THE NOTE,
THIS ASSIGNMENT, AND THE RELATED DOCUMENTS. THIS ASSIGNMENT IS GIVEN AND
ACCEPTED ON THE FOLLOWING TERMS:

 

GRANTOR'S WAIVERS. Grantor waives all rights or defenses arising by reason of
any "one action" or "anti-deficiency" law, or any other law which may prevent
Lender from bringing any action against Grantor, including a claim for
deficiency to the extent Lender is otherwise entitled to a claim for deficiency,
before or after Lender's commencement or completion of any foreclosure action,
either judicially or by exercise of a power of sale.

 

BORROWER'S WAIVERS AND RESPONSIBILITIES. Lender need not tell Borrower about any
action or inaction Lender takes in connection with this Assignment. Borrower
assumes the responsibility for being and keeping informed about the Property.
Borrower waives any defenses that may arise because of any action or inaction of
Lender, including without limitation any failure of Lender to realize upon the
Property, or any delay by Lender in realizing upon the Property. Borrower agrees
to remain liable under the Note with Lender no matter what action Lender takes
or fails to take under this Assignment.

 

PAYMENT AND PERFORMANCE. Except as otherwise provided in this Assignment or any
Related Documents, Grantor shall pay to Lender all amounts secured by this
Assignment as they become due, and shall strictly perform all of Grantors
obligations under this Assignment. Unless and until Lender exercises its right
to collect the Rents as provided below and so long as there is no default under
this Assignment, Grantor may remain in possession and control of and operate and
manage the Property and collect the Rents, provided that the granting of the
right to collect the Rents shall not constitute Lender's consent to the use of
cash collateral in a bankruptcy proceeding.

 

GRANTOR'S REPRESENTATIONS AND WARRANTIES. Grantor warrants that:

 

Ownership. Grantor is entitled to receive the Rents free and clear of all
rights, loans, liens, encumbrances, and claims except as disclosed to and
accepted by Lender in writing.

 

Right to Assign. Grantor has the full right, power and authority to enter into
this Assignment and to assign and convey the Rents to Lender.

 

No Prior Assignment. Grantor has not previously assigned or conveyed the Rents
to any other person by any instrument now in force.

 

 

--------------------------------------------------------------------------------

 

 

 

ASSIGNMENT OF RENTS

   

(Continued)

Page 3

 

No Further Transfer. Grantor will not sell, assign, encumber, or otherwise
dispose of any of Grantors rights in the Rents except as provided in this
Assignment.

 

LENDER'S RIGHT TO RECEIVE AND COLLECT RENTS. Lender shall have the right at any
time, and even though no default shall have occurred under this Assignment, to
collect and receive the Rents. For this purpose, Lender is hereby given and
granted the following rights, powers and authority:

 

Notice to Tenants. Lender may send notices to any and all tenants of the
Property advising them of this Assignment and directing all Rents to be paid
directly to Lender or Lender's agent.

 

Enter the Property. Lender may enter upon and take possession of the Property;
demand, collect and receive from the tenants or from any other persons liable
therefor, all of the Rents; institute and carry on all legal proceedings
necessary for the protection of the Property, including such proceedings as may
be necessary to recover possession of the Property; collect the Rents and remove
any tenant or tenants or other persons from the Property.

 

Maintain the Property. Lender may enter upon the Property to maintain the
Property and keep the same in repair; to pay the costs thereof and of all
services of all employees, including their equipment, and of all continuing
costs and expenses of maintaining the Property in proper repair and condition,
and also to pay all taxes, assessments and water utilities, and the premiums on
fire and other insurance effected by Lender on the Property.

 

Compliance with Laws. Lender may do any and all things to execute and comply
with the laws of the State of Ohio and also all other laws, rules, orders,
ordinances and requirements of all other governmental agencies affecting the
Property.

 

Lease the Property. Lender may rent or lease the whole or any part of the
Property for such term or terms and on such conditions as Lender may deem
appropriate.

 

Employ Agents. Lender may engage such agent or agents as Lender may deem
appropriate, either in Lender's name or in Grantors name, to rent and manage the
Property, including the collection and application of Rents.

 

Other Acts. Lender may do all such other things and acts with respect to the
Property as Lender may deem appropriate and may act exclusively and solely in
the place and stead of Grantor and to have all of the powers of Grantor for the
purposes stated above.

 

No Requirement to Act. Lender shall not be required to do any of the foregoing
acts or things, and the fact that Lender shall have performed one or more of the
foregoing acts or things shall not require Lender to do any other specific act
or thing.

 

APPLICATION OF RENTS. All costs and expenses incurred by Lender in connection
with the Property shall be for Grantor's account and Lender may pay such costs
and expenses from the Rents. Lender, in its sole discretion, shall determine the
application of any and all Rents received by it; however, any such Rents
received by Lender which are not applied to such costs and expenses shall be
applied to the Indebtedness. All expenditures made by Lender under this
Assignment and not reimbursed from the Rents shall become a part of the
Indebtedness secured by this Assignment, and shall be payable on demand, with
interest at the Note rate from date of expenditure until paid.

 

 

--------------------------------------------------------------------------------

 

 

 

ASSIGNMENT OF RENTS

   

(Continued)

Page 4

 

FULL PERFORMANCE. If Grantor pays all of the Indebtedness when due and otherwise
performs all the obligations imposed upon Grantor under this Assignment, the
Note, and the Related Documents, Lender shall execute and deliver to Grantor a
suitable satisfaction of this Assignment and suitable statements of termination
of any financing statement on file evidencing Lender's security interest in the
Rents and the Property. Any termination fee required by law shall be paid by
Grantor, if permitted by applicable law.

 

LENDER'S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender's interest in the Property or if Grantor fails to
comply with any provision of this Assignment or any Related Documents, including
but not limited to Grantor's failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Assignment or any Related
Documents, Lender on Grantor's behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Rents or the Property and
paying all costs for insuring, maintaining and preserving the Property. All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Grantor. All such expenses will become a part
of the Indebtedness and, at Lender's option, will (A) be payable on demand; (B)
be added to the balance of the Note and be apportioned among and be payable with
any installment payments to become due during either (1) the term of any
applicable insurance policy; or (2) the remaining term of the Note; or (C) be
treated as a balloon payment which will be due and payable at the Note's
maturity. The Assignment also will secure payment of these amounts. Such right
shall be in addition to all other rights and remedies to which Lender may be
entitled upon Default.

 

DEFAULT. Each of the following, at Lender's option, shall constitute an Event of
Default under this Assignment:

 

Payment Default. Borrower fails to make any payment when due under the
Indebtedness.

 

Other Defaults. Borrower or Grantor fails to comply with or to perform any other
term, obligation, covenant or condition contained in this Assignment or in any
of the Related Documents or to comply with or to perform any term, obligation,
covenant or condition contained in any other agreement between Lender and
Borrower or Grantor.

 

Default on Other Payments. Failure of Grantor within the time required by this
Assignment to make any payment for taxes or insurance, or any other payment
necessary to prevent filing of or to effect discharge of any lien.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or Grantor or on Borrower's or Grantor's behalf under this
Assignment or the Related Documents is false or misleading in any material
respect, either now or at the time made or furnished or becomes false or
misleading at any time thereafter.

 

 

--------------------------------------------------------------------------------

 

 

 

ASSIGNMENT OF RENTS

   

(Continued)

Page 5

 

Defective Collateralization. This Assignment or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

 

Insolvency. The dissolution or termination of Borrower's or Grantor's existence
as a going business, the insolvency of Borrower or Grantor, the appointment of a
receiver for any part of Borrower's or Grantor's property, any assignment for
the benefit of creditors, any type of creditor workout, or the commencement of
any proceeding under any bankruptcy or insolvency laws by or against Borrower or
Grantor.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or Grantor or by any governmental
agency against the Rents or any property securing the Indebtedness. This
includes a garnishment of any of Borrower's or Grantor's accounts, including
deposit accounts, with Lender. However, this Event of Default shall not apply if
there is a good faith dispute by Borrower or Grantor as to the validity or
reasonableness of the claim which is the basis of the creditor or forfeiture
proceeding and if Borrower or Grantor gives Lender written notice of the
creditor or forfeiture proceeding and deposits with Lender monies or a surety
bond for the creditor or forfeiture proceeding, in an amount determined by
Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Property Damage or Loss. The Property is lost, stolen, substantially damaged,
sold, or borrowed against.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.

 

Adverse Change. A material adverse change occurs in Grantor's financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

RIGHTS AND REMEDIES ON DEFAULT. Upon the occurrence of any Event of Default and
at any time thereafter, Lender may exercise any one or more of the following
rights and remedies, in addition to any other rights or remedies provided by
law:

 

Accelerate Indebtedness. Lender shall have the right at its option without
notice to Borrower or Grantor to declare the entire Indebtedness immediately due
and payable, including any prepayment penalty that Borrower would be required to
pay.

 

Collect Rents. Lender shall have the right, without notice to Borrower or
Grantor, to take possession of the Property and collect the Rents, including
amounts past due and unpaid, and apply the net proceeds, over and above Lender's
costs, against the Indebtedness. In furtherance of this right, Lender shall have
all the rights provided for in the Lender's Right to Receive and Collect Rents
Section, above. If the Rents are collected by Lender, then Grantor irrevocably
designates Lender as Grantors attorney-in-fact to endorse instruments received
in payment thereof in the name of Grantor and to negotiate the same and collect
the proceeds. Payments by tenants or other users to Lender in response to
Lender's demand shall satisfy the obligations for which the payments are made,
whether or not any proper grounds for the demand existed. Lender may exercise
its rights under this subparagraph either in person, by agent, or through a
receiver.

 

 

--------------------------------------------------------------------------------

 

 

 

ASSIGNMENT OF RENTS

   

(Continued)

Page 6

 

Appoint Receiver. Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Property, with the power to protect
and preserve the Property, to operate the Property preceding foreclosure or
sale, and to collect the Rents from the Property and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness. The receiver
may serve without bond if permitted by law. Lender's right to the appointment of
a receiver shall exist whether or not the apparent value of the Property exceeds
the Indebtedness by a substantial amount. Employment by Lender shall not
disqualify a person from serving as a receiver.

 

Other Remedies. Lender shall have all other rights and remedies provided in this
Assignment or the Note or by law.

 

Election of Remedies. Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Grantor under this Assignment, after Grantors
failure to perform, shall not affect Lender's right to declare a default and
exercise its remedies.

 

Attorneys' Fees; Expenses. If Lender institutes any suit or action to enforce
any of the terms of this Assignment, Lender shall be entitled to recover such
sum as the court may adjudge reasonable as attorneys' fees at trial and upon any
appeal. Whether or not any court action is involved, and to the extent not
prohibited by law, all reasonable expenses Lender incurs that in Lender's
opinion are necessary at any time for the protection of its interest or the
enforcement of its rights shall become a part of the Indebtedness payable on
demand and shall bear interest at the Note rate from the date of the expenditure
until repaid. Expenses covered by this paragraph include, without limitation,
however subject to any limits under applicable law, Lender's attorneys' fees and
Lender's legal expenses, whether or not there is a lawsuit, including attorneys'
fees and expenses for bankruptcy proceedings (including efforts to modify or
vacate any automatic stay or injunction), appeals, and any anticipated
post-judgment collection services, the cost of searching records, obtaining
title reports (including foreclosure reports), surveyors' reports, and appraisal
fees, title insurance, and fees for the Trustee, to the extent permitted by
applicable law. Grantor also will pay any court costs, in addition to all other
sums provided by law.

 

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Assignment:

 

Amendments. This Assignment, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Assignment. No alteration of or amendment to this Assignment shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.

 

 

--------------------------------------------------------------------------------

 

 

 

ASSIGNMENT OF RENTS

   

(Continued)

Page 7

 

Caption Headings. Caption headings in this Assignment are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Assignment.

 

Governing Law. With respect to procedural matters related to the perfection and
enforcement of Lender's rights against the Property, this Assignment will be
governed by federal law applicable to Lender and to the extent not preempted by
federal law, the laws of the State of Ohio. In all other respects, this
Assignment will be governed by federal law applicable to Lender and, to the
extent not preempted by federal law, the laws of the State of Iowa without
regard to its conflicts of law provisions.  However, if there ever is a question
about whether any provision of this Assignment is valid or enforceable, the
provision that is questioned will be governed by whichever state or federal law
would find the provision to be valid and enforceable. The loan transaction that
is evidenced by the Note and this Assignment has been applied for, considered,
approved and made, and all necessary loan documents have been accepted by Lender
in the State of Iowa.

 

Joint and Several Liability. All obligations of Borrower and Grantor under this
Assignment shall be joint and several, and all references to Grantor shall mean
each and every Grantor, and all references to Borrower shall mean each and every
Borrower. This means that each Grantor signing below is responsible for all
obligations in this Assignment. Where any one or more of the parties is a
corporation, partnership, limited liability company or similar entity, it is not
necessary for Lender to inquire into the powers of any of the officers,
directors, partners, members, or other agents acting or purporting to act on the
entity's behalf, and any obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed under this Assignment.

 

Merger. There shall be no merger of the interest or estate created by this
Assignment with any other interest or estate in the Property at any time held by
or for the benefit of Lender in any capacity, without the written consent of
Lender.

 

Interpretation. (1) In all cases where there is more than one Borrower or
Grantor, then all words used in this Assignment in the singular shall be deemed
to have been used in the plural where the context and construction so require.
(2) If more than one person signs this Assignment as "Grantor," the obligations
of each Grantor are joint and several. This means that if Lender brings a
lawsuit, Lender may sue any one or more of the Grantors. If Borrower and Grantor
are not the same person, Lender need not sue Borrower first, and that Borrower
need not be joined in any lawsuit. (3) The names given to paragraphs or sections
in this Assignment are for convenience purposes only. They are not to be used to
interpret or define the provisions of this Assignment.

 

No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Assignment unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Assignment shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Assignment. No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender's rights or of
any of Grantors obligations as to any future transactions. Whenever the consent
of Lender is required under this Assignment, the granting of such consent by
Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.

 

 

--------------------------------------------------------------------------------

 

 

 

ASSIGNMENT OF RENTS

   

(Continued)

Page 8

 

Notices. Any notice required to be given under this Assignment shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Assignment.
Any party may change its address for notices under this Assignment by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party's address. For notice purposes, Grantor agrees to
keep Lender informed at all times of Grantors current address. Unless otherwise
provided or required by law, if there is more than one Grantor, any notice given
by Lender to any Grantor is deemed to be notice given to all Grantors.

 

Powers of Attorney. The various agencies and powers of attorney conveyed on
Lender under this Assignment are granted for purposes of security and may not be
revoked by Grantor until such time as the same are renounced by Lender.

 

Severability. If a court of competent jurisdiction finds any provision of this
Assignment to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Assignment. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Assignment shall not
affect the legality, validity or enforceability of any other provision of this
Assignment.

 

Successors and Assigns. Subject to any limitations stated in this Assignment on
transfer of Grantors interest, this Assignment shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Property becomes vested in a person other than Grantor, Lender, without notice
to Grantor, may deal with Grantors successors with reference to this Assignment
and the Indebtedness by way of forbearance or extension without releasing
Grantor from the obligations of this Assignment or liability under the
Indebtedness.

 

Time is of the Essence. Time is of the essence in the performance of this
Assignment.

 

Waiver of Right of Redemption. NOTWITHSTANDING ANY OF THE PROVISIONS TO THE
CONTRARY CONTAINED IN THIS ASSIGNMENT, GRANTOR HEREBY WAIVES ANY AND ALL RIGHTS
OF REDEMPTION FROM SALE UNDER ANY ORDER OR JUDGMENT OF FORECLOSURE ON GRANTOR'S
BEHALF AND ON BEHALF OF EACH AND EVERY PERSON, EXCEPT JUDGMENT CREDITORS OF
GRANTOR, ACQUIRING ANY INTEREST IN OR TITLE TO THE PROPERTY SUBSEQUENT TO THE
DATE OF THIS ASSIGNMENT.

 

 

--------------------------------------------------------------------------------

 

 

 

ASSIGNMENT OF RENTS

   

(Continued)

Page 9

 

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Assignment. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Assignment shall have the
meanings attributed to such terms in the Uniform Commercial Code:

 

Assignment. The word "Assignment" means this ASSIGNMENT OF RENTS, as this
ASSIGNMENT OF RENTS may be amended or modified from time to time, together with
all exhibits and schedules attached to this ASSIGNMENT OF RENTS from time to
time.

 

Borrower. The word "Borrower" means Art's-Way Manufacturing Co., Inc..

 

Default. The word "Default" means the Default set forth in this Assignment in
the section titled "Default".

 

Event of Default. The words "Event of Default" mean any of the events of default
set forth in this Assignment in the default section of this Assignment.

 

Grantor. The word "Grantor" means Ohio Metal Working Products/Art's-Way Inc..

 

Guarantor. The word "Guarantor" means any guarantor, surety, or accommodation
party of any or all of the Indebtedness.

 

Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.

 

Indebtedness. The word "Indebtedness" means all principal, interest, and other
amounts, costs and expenses payable under the Note or Related Documents,
together with all renewals of, extensions of, modifications of, consolidations
of and substitutions for the Note or Related Documents and any amounts expended
or advanced by Lender to discharge Grantors obligations or expenses incurred by
Lender to enforce Grantors obligations under this Assignment, together with
interest on such amounts as provided in this Assignment. Specifically, without
limitation, Indebtedness includes all amounts that may be indirectly secured by
the Cross-Collateralization provision of this Assignment.

 

Lender. The word "Lender" means Bank Midwest, its successors and assigns.

 

Note. The word "Note" means the promissory note dated September 28, 2017, in the
original principal amount of $5,000,000.00 from Borrower to Lender, together
with all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the promissory note or agreement.

 

Property. The word "Property" means all of Grantors right, title and interest in
and to all the Property as described in the "Assignment" section of this
Assignment.

 

Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.

 

 

--------------------------------------------------------------------------------

 

 

  ASSIGNMENT OF RENTS    
(Continued)

Page 10

 

Rents. The word "Rents" means all of Grantors present and future rights, title
and interest in, to and under any and all present and future leases, including,
without limitation, all rents, revenue, income, issues, royalties, bonuses,
accounts receivable, cash or security deposits, advance rentals, profits and
proceeds from the Property, and other payments and benefits derived or to be
derived from such leases of every kind and nature, whether due now or later,
including without limitation Grantors right to enforce such leases and to
receive and collect payment and proceeds thereunder.

 

THE UNDERSIGNED ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS ASSIGNMENT,
AND NOT PERSONALLY BUT AS AN AUTHORIZED SIGNER, HAS CAUSED THIS ASSIGNMENT TO BE
SIGNED AND EXECUTED ON BEHALF OF GRANTOR ON SEPTEMBER 28, 2017.

 

GRANTOR ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS ASSIGNMENT OF RENTS AND
ALL OTHER DOCUMENTS RELATING TO THIS DEBT.

 

GRANTOR:

 

 

 

OHIO METAL WORKING PRODUCTS/ART'S-WAY INC.

 

By: /s/ Carrie Gunnerson      Carrie Gunnerson, CEO/Secretary of Ohio Metal
Working Products/Art's-Way Inc.         By: /s/ Amber J. Murra      Amber J
Murra, CFO/Treasurer of Ohio Metal Working Products/Art's-Way Inc.  

 

 

--------------------------------------------------------------------------------

 

 

Exhibit “A”

 

Known as and being a part of a 5.849 acre tract of land presently owned by
Groffre Investments as recorded in Stark County Recorder's Image Number 99054654
of the Stark County Deed Records. Subject tract is part of Outlot 972 in the
City of Canton, as situated in part of the Northeast Quarter of  Section 25,
Township 11 (Plain Township), Range 8, in Stark County, Ohio and being more
particularly bounded and described as follows:

 

Beginning for the same at a point, marked by a monument found, at the northwest
corner of the Northeast Quarter of said Section 25 in Plain Township:

 

Thence S 04 deg. 17' 00" W on a portion of the west line of said Northeast
Quarter Section and the centerline of Kirby Avenue N.E. (T.R. 197) a distance of
865.75 feet to a point, marked by a cotton gin gear set, on the south
right-of-way line of Progress Street N.E. as dedicated in Plat Book 44, Page 126
of the Stark County Plat Records;

 

Thence S 85 deg. 32' 53" E on a portion of the south right-of-way line of
Progress Street N.E. a distance of 520.50 feet to a point, marked by a 1/2 inch
iron bar set, at the northeast corner of a 1.00 acre tract of land now or
formerly owned by C. Pancake as recorded in Stark County Recorder's Image Number
95045123 and being the true place of beginning for the tract of land herein to
be described;

 

Thence S 85 deg. 56' 33" E on a portion of the said south right-of-way line of
Progress Street N.E. a distance of 306.03 feet to a point of curvature, marked
by a 1/2 inch iron bar set;

 

Thence on an arc of a curve to the left, continuing on the south right-of-way
line of Progress Street N.E., in a easterly direction, with said curve having a
central angle of 05 deg. 06' 16", a radius of 666.62 feet, a tangent distance of
29.71 feet and an arc length of 59.39 feet, a distance of 59.39 feet to the
termination point of said curve, marked by a 1/2 inch iron bar set, (last stated
curved course has a chord bearing and distance of S 87 deg. 02' 02" E - 59.37
feet);

 

Thence S 04 deg. 17' 00" W parallel with the west line of the previously stated
Northeast Quarter of Section 25 a distance of 505.83 feet to a point, marked by
a 1/2 inch iron bar set, on the north limited access/right-of-way line of
Atlantic Boulevard (U.S. Route 62);

 

Thence S 82 deg. 15' 29" W on a portion of the north limited access/right-of-way
line of said Atlantic Boulevard a distance of 100.01 feet to a point, marked by
a 1/2 inch iron bar set;

 

Thence S 76 deb. 35’38” W continuing on the north limited access/right-of-way
line of Atlantic Boulevard a distance of 280.84 feet to a point, marked by a 1/2
inch iron bar set, on the east line of a 2.00 acre tract of land now or formerly
owned by W.E. Hammond as recorded in Deed Volume 3740, Page 839 of the Stark
County Deed Records;

 

Thence N 04 deg. 17' 00" E on a portion of the east line of said 2.00 acre W.E.
Hammond tract, the east line of a 1.00 acre tract of land now or formerly owned
by B. Fisher as recorded in Official Record Volume 649, Page 45 of the Stark
County Deed Records and it's northerly extension a distance of 609.44 feet to a
point, marked by a 1/2 inch iron bar set, at the northeast corner of previously
stated 1.00 acre C. Pancake tract of land and being the true place of beginning
and containing 4.641 acres of land more or less.

 

Subject to any and all easements, reservations, or restrictions that may be of
record pertaining to the above described tract of land.

 

NOTE: Reference direction for bearing system used in the above description was
established from the Dedication Plat of Rebar Avenue N.E. as recorded  in Plat
Book 58, Page 109 of the Stark County Plat Records, using N 04 deg. 16' 20" E
for the centerline of Rebar Avenue N.E. 

 

REF: Art’s-Way Manufacturing Co., Inc.